PER CURIAM.
There was no evidence of any kind adduced upon the trial showing the provision of the Sanitary Code or of the health laws, the violation of which was alleged as the basis of the recovery of a penalty. The courts cannot take judicial notice of the existing provisions of the health department. Section 94.1 of the Code of Civil Procedure prescribes the mode of proof in such cases.
The judgment was properly set aside upon motion, and the order is affirmed, with $10 costs and disbursements to respondent to abide the event.